Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 1 of 37




GAGE DECLARATION
   EXHIBIT 11

  FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 2 of 37




GAGE DECLARATION
   EXHIBIT 12
                Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 3 of 37


2014 My Performance Plan for ALISON RAY                                                                                     Page l of l5




                     2014 My Performance Plan for ALISON RAY                                                        am plify
 ['-E:mp loye;-l;;""tormatioo---- ------·-------·---·-------··--·· -·-·---- ---------·--·-----········· .. ·- ..      ·----------·---·!
 II                                            Last Name:      RAY
                                                                                                                                            '
                                               First Name:     ALISON
                                             Position Title:   DIRECTOR OF SALES
                                               Supervisor:     TIFFANY BAE HMAN
                                              Department:      RETAIL SLS &. SVC · LI BERTY STATES
                                             Business Unit:    MOBILITY RTL SLS & SVC · NE REG
                                           Company Name:       AT&T Mobility Services LLC



                                                   Originator: MATTHEW A DOVEL (md8740)
                                               Review Period: 01/01/2014 · 12131/2014
                                                    Due Date: 02128/2015
  AT&T Vision, Va lues, and Prioriti es


      Our vision, values, and priorities are the foundation for our work. As we "mobilize a world that works for people," our vision
      propels our values t o innovat e, engage customers, st rengthen our capabilities, and do the right thing.

      Aligning your individual goals to organizational priorities ensures we posi t ion ourselves for success as we move to meet the
      needs of our customers and become an all-wireless, all· IP, all-cloud company.




                                                                                                                               PlAJNnFF'S
                                                                                                                                 EXHIBIT

                                                                                                                                ,I
                                                                                                                                       fI


hl!ps://perfor mancemanager4.success factors.com/printpreview?bplte_company=ATT&pp_pm_fda... 9/27/2018
                                                                                                                       DEF_0000001
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 4 of 37


2014 My Performance Plan for ALISON RAY                                                                            Page 2 of 15



  My Goals


  Giving and getting the most from your role
  Here's where your Business Goals from your myGoal Plan appear. They are WHAT you'll accomplish to make sure the work
  you're doing every day counts-- and help to build your successes to come. You can add and edit goals right from here. Note
  your progress and the results for each Business Goal at midyear and end of year.

  Why this is important:

         Your Supervisor witl know how you have been working toward your goals.
         You'll both feel confident when you want to step up to new opportunities.
         You can keep building on your goals as you progress and are inspired to pursue new experiences.


  ATTACHMENTS: You may attach documentation supporting your results here.

   1. 1 Gross Submit Units Cnt Attain (T)
  Goal:                                            Measure(s) of Success:
  Gross Submit Units Cnt Attain (T)                {5) YTD average attainment   at or above 120%
                                                   {4) YTD average attainment   between 110%-119.99%
                                                   {3) YTD average attainment   between 100%-109.99%
                                                   (2) YTD average attainment   between 85%- 99.99%
                                                   (1) YTD average attainment   below 85%


  Tasks
  Imported Midyear Results (if applicable)
  LD DOSSIG: Attainment: 124.35%; Score: 5 From: 0112014, Attainment: 98.69%; Score: 2 From: 04/2014; LDNR DOS:
  Attainment: 108.28%; Score: 3 From: 12/2013
  Imported End of Year Results (if applicable)
  LD DOSSlG: Attainment: 124.35%; Score: 5 From: 01/2014, Attainment: 98.69%; Score: 2 From: 04/2014, Attainment:
  105,58%; Score: 3 From: 06/2014, Attainment: 110.02%; Score: 4 From: 0712014, Attainment: 101.45%; Score: 3 From:
  09/2014; LDNR DOS: Attainment: 108.28%; Score: 3 From: 1212013
  Midyear Results:
  Channel optimization contributing to attainment: 5 new doors and 4 remodels in 1st half. 3 acquisitions: One Stop, Mobilecom
  and Attantic Communications. Closed 3 locations: Global Burlington, Hazelton and Park City.
  End of Year Results:
  Per dashboard- 57% projected gross add growth YOY (2014 projected over 2013).
  YTD thru November 2014 #1 DOS overalt in region and #6 in country. Total2014 channel optimization= 5 acquisitions
  completed, 21 new stores, 12 remodels and 8 relocations.
  Gross Submit Units Cnt Attain {T) 0612014 06/2014 1.0558 0.20 3
  Gross Submit Units Cnt Attain (T) 0712014 08/2014 1.1002 0.20 4
  Gross Submit Units Cnt Attain (T) 09/2014 1112014 1.0145 0.20 3




https://pcrformancemanager4.successfactors.com/printprcview?bplte_company~A TT&pp _pm _fda... 9/27/20 I 8
                                                                                                              DEF _0000002
            Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 5 of 37


20 I 4 My Performance Plan for ALISON RAY                                                                        Page 3 of 15



    1. 2 TRP.. Attain (T)
   Goal:                                           Measure(s) of Success:
  TRR Attain (T)                                   (5} YTD average attainment   at or above 120%
                                                   (4} YTD average attainment   between 110% - 119.99%
                                                   (3) YTD average attainment   between 100%- 109.99%
                                                   {2) YTD average attainment   between 85%- 99.99%
                                                   (1) YTD average attainment   below 85%



  Tasks
   Imported Midyear Results (if applicable)
   LD DOSSIG: Attainment: 145.32%; Score: 5 From: 01/2014; LDNR DOS: Attainment: 111.40%; Score: 4 From: 12/2013
   Imported End of Year Results (if applicable)
   LD DOSSIG: Attainment: 145.32%; Score: 5 From: 01/2014; LDNR DOS: Attainment: 111.40%; Score: 4 From: 12/2013
  Midyear Results:
  End of Year Results:
  YTD #1 DOS in region; 105% attainment per dash ran kings
   no data fround in MPP toot; per dash:
  Jul2014 130.7%
  Aug 2014 101.0%
  Sep 2014 86.6%
  Oct 2014 82.8%
  Nov 2014 92.3%


   1.3 CES- WTR Attain (T) (Store results for SSR and Mgt)
  Goal:                                           Measure(s) of Success:
  CES - WTR Attain (T) (Store results for         {5) YTD average attainment    at or above 120%
  SSR and Mgt)                                    (4) YTD average attainment    between 110% - 119.99%
                                                  (3) YTD average attainment    between 100%- 109.99%
                                                  (2) YTD average attainment    between 85%- 99.99%
                                                  (1) YTD average attainment    be tow 85%


  Tasks
  Imported Midyear Results (if applicable)
  LD DOSSIG: Attainment: 99.52%; Score: 2 From: 01/2014, Attainment: 102.12%; Score: 3 From: 04/2014
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 99. 52%; Score: 2 From: 0112014 , Attainment: 102.12%; Score: 3 From: 04/2014 , Attainment:
  99.74%; Score: 2 From: 06/2014, Attainment: 103.02%; Score: 3 From: 0712014, Attainment: 100.75%; Score: 3 From:
  09/2014
  Midyear Results:
  End of Year Results:
  YTD #5 DOS in region; 100.6% attainment per dash rankings
  CES- WTR Attain (T) (Store results for SSR and Mgt) 06/2014 06/2014 0.9974 0.30 2
  CES - WTR Attain (T) (Store results for SSR and Mgt) 07/2014 08/2014 1.0302 0. 30 3
  CES - WTR Attain (T) (Store results for SSR and Mgt) 09/2014 11/2014 1.0075 0.30 3




https://performancemanagcr4.successfactors.com/printprcview?bplte_company~A TT&pp _pm _fda... 9/27/2018
                                                                                                           DEF_0000003
           Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 6 of 37


2014 My Performance Plan for ALISON RAY                                                                         Page 4 of 15



   1.4 Strategic Prod GA Cnt Attain (T)
   Goal:                                         Measure(s) of Success:
   Strategic Prod GA Cnt Attain {T)              (5) YTD average attainment   at or above 120%
                                                 (4) YTD average attainment   between 110% - 119.99%
                                                 (3) YTD average attainment   between 100%- 109.99%
                                                 (2) YTD average attainment   between 85%- 99.99%
                                                 (1) YTD average attainment   below 85%


  Tasks
  Imported Midyear Results (if applicable)
   LDNR DOS: Attainment: 168.69%; Score: 5 From: 12/2013; LD DOSSIG: Attainment: 113.53%; Score: 4 From: 01/2014
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 113.53%; Score: 4 From: 01/2014; LDNR DOS: Attainment: 168.69%; Score: 5 From: 12/2013
  Midyear Results:
  End of Year Results:
  YTD #2 DOS in region; 180% attainment per dash rankings. 253% YOY tablet increase; projecting 35.5 per door
  no data loaded in MPP tool.
  Per dash:
  Jul2014" 147.2%
  Aug 2014" 177.0%
  Sep 2014" 166.9%
  Oct 2014" 211.7%
  Nov 2014" 151.6%

   1.5 Comparable 6: Complimentary (C&C)
  Goal:                                          Measure(s) of Success:
  Comparable 6: Complimentary (C&C)              {5) 91% to 100% completion of C&C
                                                 {4) 86%- 90.9% completion of C&C
                                                 (3) 80%- 85.9% completion of C&C
                                                 (2) 75% -79.9% completion of C&C
                                                 (1) Less than 75% completion of C&C

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 5; Score: 5 From: 01/2014, Attainment: 5; Score: 5 From: 01/2014, Attainment: 5; Score: 5 From:
  04/2014, Attainment: 5; Score: 5 From: 04/2014, Attainment: 5; Score: 5 From: 06/2014, Attainment: 5; Score: 5 From:
  06/2014, Attainment: 5; Score: 5 From: 07/2014, Attainment: 5; Score: 5 From: 07/2014, Attainment: 5; Score: 5 From:
  09/2014, Attainment: 5; Score: 5 From: 09/2014
  Midyear Results:
  100% Completion. Finished #1 in country in 1st Quarter
  End of Year Results:
  100% completed




https://performancemanager4.successfactors.com/printpreview?bplte_company~ ATT&pp_pm _fda... 9/27/2018
                                                                                                          DEF_oooooo4
            Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 7 of 37


2014 My Perfonnance Plan for ALl SON RAY                                                                          Page 5 of 15



      1,6 Store Compliance Pronto (Compliance 100%) NR
     Goal:                                          Measure(s) of Success:
     Store Compliance Pronto (Compliance            (5) 96%- 100% store visit compliance
     100%} NR                                       (4) 90%- 95.9% store visit compliance
                                                    (3) 85%- 89.9% store visit compliance
                                                    (2) 80%- 84.9% store visit compliance
                                                    {1) Less than 80% store visit compliance
 I! Tasks
 j Imported Midyear Results (if applicable)
 j LDNR DOS: Attainment: 97.53%; Score: 5 From: 12/2013
   Imported End of Year Results (if applicable)
   LDNR DOS: Attainment: 97.53%; Score: 5 From: 12/2013
   Midyear Results:
     100% compliance
     End of Year Results:
     100% completed


      1.7 Develops Others: Inspired 8: Engaged- 1:1 Connection Meeting completed (Goal: 90% completion)
     Goal:                                          Measure(s) of Success:
     Develops Others: Inspired ft Engaged -         (5) 100% completion of 1; 1 Meetings with team members
     1:1 Connection Meeting completed               (4) 96% to 99,9% Completion of 1:1 Meetings with team members
     (Goal: 90% completion)                         (3) 90% to 95.9% Completion of 1:1 Meetings with team members
                                                    (2) 85% to 89.9% Completion of 1:1 Meetings with team members
                                                    (1) Less than 85% Completion of 1:1 Meetings with team members
 I
 1 Tasks
   Imported Midyear Results (if applicable)
 I LDNR DOS: Attainment:  100.00%; Score: 5 From: 12/2013; LD DOSSJG: Attainment: 100.00%; Score: 5 From: 01/2014,
 ' Attainment: 100.00%; Score: 5 From: 04/2014
   Imported End of Year Results (if applicable)
   LD DOSSlG: Attainment: 100.00%; Score: 5 From: 01/2014, Attainment: 100.00%; Score: 5 From: 04/2014, Attainment:
   100.00%; Score: 5 From: 06/2014, Attainment: 0.00%; Score: 1 From: 07/2014, Attainment: 0.00%; Score: 1 From: 09/2014;
   LDNR DOS: Attainment: 100.00%; Score: 5 From: 12/2013
   Midyear Results:
   End of Year Results:
   100% completed

 11.8 Develops Others: MyGoal/MyPerformance
 I Goal:                                           Measure(s) of Success:
     Develops Others:                              TBD
 I   MyGoal!MyPerformance

 l Tasks
 1 Imported Midyear Results (if applicable)
 i Imported End of Year Results (if applicable)
 I LD DOSS!G: Attainment: 4; Score: 4 From: 01/2014, Attainment: 4; Score: 4 From: 04/2014 , Attainment: 4; Score: 4 From:
 j 06/2014, Attainment: 4; Score: 4 From: 07/2014, Attainment: 4; Score: 4 From: 09/2014
 1 Midyear Results:
 1 End of Year Results:
 ; Develops Others: MyGoal/MyPerformance 06/2014 06/2014 4 0.25 4
 ' Develops Others: MyGoal/ MyPerformance 07/2014 08/2014 4 0.25 4
   Develops Others; MyGoal/MyPerformance 09/2014 11 /2014 4 0.25 4




https ://performancemanager4. s uccessfactors.com/pri ntprcview?bp1te_company~A TT&pp_pm _fda... 9/27/20 18
                                                                                                            DEF_0000005
           Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 8 of 37


2014 My Performance Plan for ALISON RAY                                                                                 Page 6 of 15



    1.9 Drives for Results:   En~ures   Store visits are completed within established timeframes utilizing Pronto (Goal:
    100% Completion)
   Goal:                                               Measure(s) of Success:
   Drives for Results: Ensures Store visits            (5)   100% store visit compliance utilizing Pronto
   are completed within established                    (4)   98% to 99.9% store visit compliance utilizing Pronto
   timeframes utilizing Pronto (Goal: 100%             (3)   95% to 97.9% store visit compliance utilizing Pronto
   Completion)                                         (2)   90% - 94.9% store visit compliance utilizing Pronto
                                                       (1)   Less than 90% store visit compliance utilizing Pronto

   Tasks
   Imported Midyear Results (if applicable)
   Imported End of Year Results (if applicable)
   LD DOSSIG: Attainment: 4; Score: 4 From: 01/2014, Attainment: 4; Score: 4 From: 04/2014, Attainment: 4; Score: 4 From:
   06/2014, Attainment: 4; Score: 4 From: 07/2014, Attainment: 4; Score: 4 From: 09/2014; LDNR DOS: Attainment: 4; Score:
   4 From: 12/2013
   Midyear Results:
   100% compliant
   End of Year Results:
   100% completed

    1.10 Drives for Results; Effectively deliver customized training curriculum and merchandising efforts to meet
    identified impediments and opportunities identified in business plans
   Goal:                                             Measure(s) of Success:
   Drives for Results: Effectively deliver           {5) "' Far exceeds goals in delivering training and merchandising identified
   customized training curriculum and                in store visit forms
   merchandising efforts to meet                     (4)"' Exceeds in delivering customized training and merchandising
   identified impediments and                        identified in store visit forms
   opportunities identified in business              (3) ==Fully Meets delivering customized training/merchandising identified
   plans                                             in store visit forms
                                                      (2) ==Meets some of customized training/merchandising needs identified
                                                     in store visit forms
                                                     (1) =Does not deliver customerized training/merchandising identified in
                                                     store visit forms

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  LDNR DOS: Attainment: 4; Score: 4 From: 12/2013
  Midyear Results:
  End of Year Results:
  Drives for Results: Ensures Store visits are completed within established timeframes utilizing Pronto (Goal: 100% Completion)
  06/2014 06/2014 4 0.20 4
  Drives for Results: Ensures Store visits are completed within established timeframes utilizing Pronto (Goal: 100% Completion)
  07/2014 08/2014 4 0.20 4
  Drives for Results: Ensures Store visits are completed within established timeframes utilizing Pronto (Goal: 100% Completion)
  09/2014 1112014 4 0.20 4




https://perfonnancemanager4.successfactors.com/priutpreview?bplte_company~ A TT&pp _pm _fda... 9/27/201 8
                                                                                                                     DEF_0000006
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 9 of 37


20 14 My Performance Plan for ALISON RAY                                                                           Page 7 of 15



    1.11 Technical I Professional Expertise: Training Completion -External team training (Goal: 95% team)
   Goal:                                            Measure(s) of Success:
   Technical J Professional Expertise:              (5) 100% assigned team training completion
   Training Completion -External team               (4) 97%-99.9% assigned team training completion
   training {Goal: 95% team)                        (3) 95%-96.9% assigned team training completion
                                                    (2) 85% to 94.9% assigned team training completion
                                                    (1) Less than 85% assigned team training completion

  Tasks
  Imported Midyear Results (if applicable)
  LD DOSSIG: Attainment: 94.29%; Score: 2 From: 01/2014, Attainment: 73.57%; Score: 1 From: 04/2014
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 94.29%; Score: 2 From: 0112014, Attainment: 73.57%; Score: 1 From: 04/2014, Attainment: 86.42%;
  Score: 2 From: 06/2014, Attainment: 78.84%; Score: 1 From: 0712014, Attainment: 92.07%; Score: 2 From: 09/2014
  Midyear Results:
  End of Year Results:
  Technical I Professional Expertise: Training Completion -External team training (Goal: 95% team) 06/2014 0612014 0.8642
  0.15 2
  Technical I Professional Expertise: Training Completion -External team training (Goal: 95% team) 07/2014 08/2014 0. 7884
  0.15 1
  Technical I Professional Expertise: Training Completion -External team training (Goal: 95% team) 09/2014 11 /2014 0. 9207
  0.15 2


   1,12 Collaboration and Teamwork: Comparable & Complimentary (C&C)
  Goal:                                       Measure(s) of Success:
  Collaboration and Teamwork:                 (5) 91% to 100% completion of C&C
  Comparable a Complimentary {C&C)            (4) 86%- 90.9% completion of C&C
                                              (3} 80%- 85.9% completion of C&C
                                              (2) 75%-79.9% completion of cac
                                              (1} Less than 75% completion of C&C

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  LD DOSSlG: Attainment: 5; Score: 5 From: 01/2014, Attainment: 5; Score: 5 From: 04/2014, Attainment: 5; Score: 5 From:
  0612014, Attainment: 5; Score: 5 From: 0712014, Attainment: 5; Score: 5 From: 0912014
  Midyear Results:
  100% completion
  End of Year Results:
  Collaboration and Teamwork: Comparable a Complimentary (CftC) 06/2014 06/2014 5 0.40 5
  Collaboration and Teamwork: Comparable ft Complimentary (C&C) 07/2014 08/2014 5 0.40 5
  Collaboration and Teamwork: Comparable 8: Complimentary (C&C) 09/201411/2014 5 0.40 5

   1.13 NER KPM Daily Ranker- attainment of postpaid voice and non voice NER targets along with new product
   growth (ie. ISIS), MPP and NEXT. Metrics follow NER Daily KPM Ranker by channel.
  Goal:                                           Measure{s) of Success:
  NER KPM Daily Ranker- attainment of             {5} YTD average attainment at or above 120%
  postpaid voice and non voice NER                {4} YTD average attainment between 110%-119.99%
  targets along with new product growth            (3) YTD average attainment between 100%- 109.99%
  (ie. ISIS), MPP and NEXT. Metrics follow        {2) YTD average attainment between 85%- 99.99%
  NER Daily KPM Ranker by channel.                 (1) YTD average attainment below 85%

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  Midyear Results:
  Market DOS DEC Jan Feb Mar Apr May# of months in position YTD Score
  LIBERTY STATES RAY, ALISON 99% 68%95%93%91%88%6 89%2
  End of Year Results:
  no data found in MPP tool; no data in dash.




https://performancemanager4.suceessfaetors.com/printpreview?bpltc_company~ A TT&pp _pm _fda... 9/27/2018
                                                                                                              DEF _0000007
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 10 of 37


20 !4 My Performance Plan for ALISON RAY                                                                             Page 8 of !5



   1.14 Meet deadlines for Amplify modules as released, Career Discussions and Individual Development Plans for all
   management employees by midyear,
   Goal:                                          Measure(s) of Success:
   Meet deadlines for Amplify modules as          (5) Far Exceeds Performance Objectives ft AT&T Success Factors
   released. Career Discussions and               (4} Exceeds Performance Objectives&. AT&T Success Factors
   Individual Development Plans for all           (3) Fully Meets Performance Objectives & AT&T Success Factors
   management employees by midyear.               (2) Meets Some Performance Objectives 8: AT&T Success Factors
                                                  (1) Does Not Meet Performance Objectives ft AT&T Success Factors

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  Midyear Results:
  Met all deadlines. Have career discussions during 1 1s. Hold monthly action plan meetings and mid-month check in
  consistently.
  End of Year Results:
  Met all deadlines

   1.15 my AIT_DOl
  Goal:                                           Measure(s) of Success:
   myATT_DOI                                      {5) YTD average attainment   at or above 120%
                                                  {4) YTD average attainment   between 110%-119.99%
                                                  {3) YTD average attainment   between 100%- 109.99%
                                                  {2) YTD average attainment   between 85%- 99.99%
                                                  (1) YTD average attainment   below 85%


  Tasks
  Imported Midyear Results (if applicable)
  LD DOSSIG: Attainment: 44.40%; Score: 1 From: 04/2014
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 44.40%; Score: 1 From: 04/2014, Attainment: 51.95%; Score: 1 From: 06/2014, Attainment: 74.80%;
  Score: 1 From: 07/2014, Attainment: 76.49%; Score: 1 From: 09/2014
  Midyear Results:
  End of Year Results:
  myATT_DOI 06/2014 06/2014 0.5195 0.05 1
  myATT_DOI 07/2014 08/2014 0.748 0.031
  myATT_DOI 0912014 11/2014 0.7649 0.03 1
  #2 DOS in region

   1.16 ISIS mWallet Attach Rate
  Goal:                                           Measure(s) of Success:
  ISIS mWallet Attach Rate                        (5) YTD average attainment   at or above 120%
                                                  (4) YTD average attainment   between 110%-119.99%
                                                  (3) YTD average attainment   between 100%- 109.99%
                                                  (2) YTD average attainment   between 85%- 99.99%
                                                  (1) YTD average attainment   below 85%


  Tasks
  Imported Midyear Results (if applicable)
  LD DOSSJG: Attainment: 92.54%; Score: 2 From: 04/2014
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 92.54%; Score: 2 From: 04/2014, Attainment: 53.29%; Score: 1 From: 06/2014, Attainment: 80.29%;
  Score: 1 From: 07/2014
  Midyear Results:
  End of Year Results:
  ISIS mWallet Attach Rate 07/2014 08/2014 0.8029 0.03 1
  no data found for 9/14-11/14
  per dashboard: 9/14 = 70.4%; 10/14 = 37. 9%; 11 /14 = 23.5%
  # 3 DOS in region




btlps://performancemanager4.successfactors.com/printpreview?bplte_ company~A TT &pp_pm _fda... 9/27/20 !8
                                                                                                            DEF_0000008
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 11 of 37


2014 My Performance Plan for ALISON RAY                                                                             Page 9 of 15



    1. 17 Protected Device Pet
   Goal:                                             Measure(s) of Success:
   Protected Device Pet                              (5) YTD average attainment         at or above 120%
                                                     (4) YTD average attainment         between 110%- 119.99%
                                                     (3) YTD average attainment         between 100%- 109.99%
                                                     (2) YTD average attainment         between 85%- 99.99%
                                                     (1) YTD average attainment         below 85%

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  LD DOSSJG: Attainment: 76.68%; Score: 1 From: 0712014, Attainment: 71.55%; Score: 1 From: 09/2014
  Midyear Results:
  End of Year Results:
  07/2014 08/2014 0. 7668 0.03 1
  09/2014 11/2014 0.7155 0,03 1
  #5 DOS in region


   1.18 Next+BYOD Smartphn Pstpd Opp Mix
  Goal:                                              Measure(s) of Success:
   Next+BYOD Smartphn Pstpd Opp Mix                  (5)   YTD   average   attainment   at or above 120%
                                                     (4)   YTD   average   attainment   between 110%-119.99%
                                                     {3)   YTD   average   attainment   between 100%- 109.99%
                                                     (2)   YTD   average   attainment   between 85%- 99.99%
                                                     {1)   YTD   average   attainment   below 85%

  Tasks
  Imported Midyear Results (if applicable)
  Imported End of Year Results (if applicable)
  LD DOSSIG: Attainment: 98.14%; Score: 2 From: 07/2014, Attainment: 91.35%; Score: 2 From: 09/2014
  Midyear Results:
  End of Year Results:
  07/2014 08/2014 D. 9814 0.03 2
  09/2014 11/2014 0.9135 0.03 2


  My Development


  Building your skills for today and tomorrow
  Establish 1-3 development goals that maximize your leadership skills. These goals can focus on building on a strength you have
  today or developing a new skill to a point where you're effective-even strong-in an area you care about.

  Why this is important:

         You'll continue to take yourself to the next level of what's possible.
       • By developing your skills you're helping the team to continually innovate to benefit people's lives.


  ATTACHMENTS: You may attach documentation supporting your results here.




htlps:/ /performancemanager4.successfactors.com/printpreview?bplte_company~ A TT&pp _pm _fda... 9/27/20 18
                                                                                                                DEF_0000009
               Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 12 of 37


2014 My Performance Plan for ALISON RAY                                                                               Page !Oofl5



  Midyear Summary

   Your supervisor will summarize your performance through midyear here.

    Section Comments:
   Comments by TIFFANY BAEHMAN:
   Alison is having a strong year. She is making great progress on her whitespace distribution plan resulting in agent
   consolidation and performance improvement. She is trending to miss the whitespace goal of 38 this year, but should over
   achieve in 1Q15 based on current lease trends. She has increased her engagement scores with a seven point improvement in
   willingness to recommend AT&T. Her LEI score of 86% and LCI score of 81% is above the market and region average. In regard
   to metrics, Alison has exceeded targets for NEXT, Voice, and Data GA's in the first half of the year. Focus areas for 2H15 will
   be GA, DL, % protected and WTR. Alison is driving resolution to the servicing of Government accounts in the agent channel.
   Correcting this process will ultimately grow the business, reduce cost, and improve the overall customer experience .
       .. ,.
  Your supervisor will identify up to two key leadership strengths you demonstrate and include any supporting documents in the
  Midyear and/or End of Year Summary comments.
  Strength One Solves Problems and Analyzes Issues
  Strength Two Champions Change
  Areas of Focus

  Your supervisor will identify up to two areas of focus for you and include any supporting documents in the Midyear Summary
  and/or End of Year comments. Remember, an area of focus can also be an existing "strength" that can be developed into an
  extraordinary strength.
  Area of Focus One Inspires and Motivates Others to High Performance
  Area of Focus Two [Select]
  My Commitment to an Ethical Workplace

   Both compliance checks default to Yes initially. Your Supervisor will be able to update the checkboxes if appropriate.
   Employee demonstrates understanding and commitment to the Code of Business Conduct and all other applicable company
   policies, including those related to environmental compliance. If No. olease note in Comments area. Yes
   Employee is current on all assigned compliance training. If No. please note in Comments area. Yes
  Performance Ratings

  Your supervisor will assign the Business Results and Leadership ratings. Refer to Rating Process and Evaluation Criteria. Note:
  "No Rating Required" is an actual rating used for specific situations.

  Ratings are required.
   Business Goals Rating: Fulty Meets
           "~-" Rating Exceeds




https :1/performancemanager4 .success factors .com/pri ntpreview?bplte_company~ A TT&pp_pm _fda... 9/27/20 J 8
                                                                                                                  DEF _000001 0
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 13 of 37


2014 My Performance Plan for ALISON RAY                                                                              Page I I of 15



   End of Year Summary and Overall Rating


   Your supervisor will use this section to summarize your performance during the review period and assign the overall
   performance rating. Include comments related to strengths and areas on which to focus. Refer to Rating Process and
   Evaluation Criteria.

   For employees not meeting performance expectations, the supervisor should consult with their Employee Relations Manager
   or HR Country Manager (International) before initiating a Performance Improvement Plan (PIP).

  ATTACHMENTS: You may attach documentation supporting comments here.

                                                              Overall Performance Rating Fully Meets


    Overall Comments
   Comments by TIFFANY BAEHMAN:
   Alison had a strong year in overall metric achievement. Alison was #1 in the region and #5 in the nation for overall YTD
   dashboard performance. Although falling short in overall whitespace door attainment, Alison did an amazing job rebuilding
   her distribution. She brought in new dealers like Spring and Mid-Atlantic Protel dramatically improving market results and
   setting the team up well for 2015. Team Ray showed YOY improvement in both postpaid and prepaid gross adds which
   separated her from her COR peers. Alison also spent 2014 growing and developing her team. She showed a true commitment
   to the coaching process and is driving the Direct feedback model through her team. Alison continues to drive improvement in
   ENPS and chaired the market engagement committee for 2014. In addition, she chaired the Excellerate conference for the
   second successful year. In 2015, Alison will be completing whitespace plans to close the distribution gap to Verizon, she will
   be refining performance on all dashboard metrics including premium protection and Digital Life, and finally Alison will be
   leading margin initiative projects like myATT and accessory revenue tactics for the local dealer channel.
  Signatures

  Manager:     TIFFANY BAEHMAN                             02/25/2015
             TIFFANY BAEHMAN
   Employee: ALISON RAY                                    02/2512015
            ALISON RAY




https://performancemanager4.successtactors.com/printpreview?bplte_company~ A TT &pp_pm _fda... 9/27/2018
                                                                                                                DEF_0000011
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 14 of 37


2014 My Performance Plan for ALISON RAY                                                                              Page 12of15



  Hidden Competencies Section" here only so Leadership competencies can be included in Dev Goal picklist

    Broad Perspective
   Understands AT&T's vision and priorities. Recognizes how own work and performance is aligned with the organization's
   strategic plan.
    Comments by ALISON RAY:
  · No comments
    Comments by TIFFANY BAEHMAN:
    No comments
    Comments by SF ADMIN:
    No comments


    Builds Relationships
   Initiates and maintains effective working relationships with others to accomplish goals. Trusted by all team members. Keeps
   a focus on results while balancing the needs of others.
    Comments by ALISON RAY:
    No comments
    Comments by TIFFANY BAEHMAN:
    No comments
    Comments by SF ADMIN:
    No comments


    Champions Change
   Champions change efforts. Helps others adjust to and implement change. Possesses a clear vision and courage to change, not
   merely run the business.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


    Collaboration and Teamwork
   Works within and across organizational boundaries to achieve objectives, Facilitates cooperation, conflict resolution, and
   group processing. Values diverse perspectives with teamwork.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


    Communicates Powerfully and Prolifically
   Presents ideas in an engaging manner. Communicates vision/direction and helps others understand how their work
   contributes to objectives. Shares important/critical information; keeps others informed. Skilled in helping others understand
   problems/issues.
   Comments by SF ADMIN:
   No comments
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments




https ://performancemanagcr4 .success factors .com/printpreview?bplte_company~ ATT&pp_pm _fda... 9/2 7/20 18
                                                                                                                DEF _0000012
         Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 15 of 37


2014 My Performance Plan for ALISON RAY                                                                            Page 13 of 15



   Connects the Group to the Outside World
  Responds to, and helps others understand the critical need to deliver an effortless customer experience aligned to AT&T's
  priorities. Effectively represents own team to other groups. Broad networking to bring in relevant/beneficial information.
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by ALISON RAY:
   No comments
   Comments by SF ADMIN:
   No comments


   Develops Others
  Makes development of self and others a priority. Provides honest feedback and coaching. Shares knowledge to help others
  succeed and develop. Sees development of diverse talent as a competitive business strategy.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Develops Strategic Perspective
  Helps others understand AT8:T's vision and priorities. Demonstrates longer"term perspective for work.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Displays High Integrity and Honesty
  Sets the example for others. High ethical standards. Actions mirror words. Honors commitments and promises. Fosters
  diversity and inclusion; values and respects differences.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Drives for Results
  Holds self and others accountable for accomplishing results. Ensures follow through on commitments. Persists in the face of
  obstacles.
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments
   Comments by ALISON RAY:
   No comments




https://performancemanager4.successfactors.com/printpreview?bpltc_company~ A TT&pp __pm_fda... 9/27/2018
                                                                                                               DEF _0000013
          Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 16 of 37


2014 My Performaoce Plan for ALISON RAY                                                                              Page 14 of 15



    Establishes Stretch Goals
   Focuses self and team on highest priorities. Models standards of excellence. Pushes self and others to go beyond original goals
   and set stretch objectives.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Innovates
   Discontent with the status quo; tries new approaches. Encourages new ideas and risk taking in others. Finds opportunities in
   roadblocks. Practices improved approaches to get work done.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Inspires and Motivates Others to High Performance
  Encourages others with a personal commitment to achieve exceptional results. By own example inspires others to high levels
  of performance. Displays high energy and enthusiasm for work. Willing to take on new assignments.
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments
   Comments by ALISON RAY:
   No comments


   Practices Self-Development
  Seeks feedback on own performance to improve. Challenges self to improve based on feedback. Creates environment of
  improvement encouraging self and others to exceed results.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Solves Problems and Analyzes Issues
  Quickly grasps the complexities of issues and uses sound analyses to identify solutions. Foresees obstacles and opportunities.
  Decisions are trusted by team.
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by ALISON RAY:
   No comments
   Comments by SF ADMIN:
   No comments




https://performancemanager4.successfactors.com/printpreview?bplte_company~ A TT &pp_pm _fda... 9/27/2018
                                                                                                                 DEF _0000014
         Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 17 of 37


2014 My Performance Plan for ALISON RAY                                                                              Page 15 of 15



   Supports Change
   Recognizes when change is needed and embraces change in the organization. Possesses courage to try new approaches.
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Takes Initiative
  Proactively goes beyond what is expected. Takes action without having to be told. Passionate about taking on new
  challenges. Wittingly shares ideas and assists others without being asked.
   Comments by TIFF ANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments
   Comments by ALISON RAY:
   No comments


   Technical/Professional Expertise
  Is recognized and sought after for expertise and job knowledge, Ideas and opinions are trusted by workgroup. Skills and
  knowledge are a significant contribution to team results.
   Comments by TlFFANY BAEHMAN:
   No comments
   Comments by ALISON RAY:
   No comments
   Comments by SF ADMIN:
   No comments


   Diversity and Inclusion Management
  Ability to understand, appreciate and leverage the unique contributions of individuals from a variety of racial and ethnic
  backgrounds, genders, sexual orientations, ages, cultures, abilities, perspectives and other diversity dimensions in order to
  drive
   Comments by ALISON RAY:
   No comments
   Comments by TIFFANY BAEHMAN:
   No comments
   Comments by SF ADMIN:
   No comments


   Section Comments:
  Comments by ALISON RAY:
  No comments
  Comments by TIFFANY BAEHMAN:
  No comments
  Comments by SF ADMIN:
  No comments




https://performancemanager4.successfactors.com/printpreview?bplte_company~ A TT&pp_pm_fda... 9/27/2018
                                                                                      DEF _0000015
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 18 of 37




GAGE DECLARATION
   EXHIBIT 13
                                    Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 19 of 37

2015 My Performance Plan for ALISON RAY                                                     https://performancemanager4.succcssfactors.com/printpreview'/bpllc_company=ATI&pp_pm_...




                                             2015 My Performance Plan for ALISON RAY

          Employee Information
         -.=---                  ----------- -------------------------------------·-1
                                                         Last Name: RAY
                                                         First Name: ALISON
                                                       Position Title: DIRECTOR OF SALES
                                                         Supervisor: TIFFANY BAEHMAN
                                                             ATTUID: aa2582
                                                        Department: RETAIL SLS ft SVC- LIBERTY STATES
                                                       Business Unit: MOBILITY RTL SLS ft SVC - NE REG
                                                     Company Name: ATftT Mobility Services LLC
          Review lnform-at:-:-
                            io·-
                               n- - - - - - - - - - - - - - - - - - - - - - - - - - · · · - - - - - - - - - - - - - 1

                                                                           Originator: KDJ admin1 (KDJadmin1)
                                                                       Review Period: 01/01/2015-12131 / 2015
                                                                            Due Date: 02/2.9 / 2016
         Attachments


          To view or attach new documentation supporting results/comments click here. Note: Attachments added to the performance plan also automatically appear on your
          myCareer Profile in the myDocuments section.




                                                                                                                                                                          -

I of 7                                                                                                                                                               4/24/2018 8:48AM
                                                                                                                                                                DEF_0000016
                                     Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 20 of 37

2015 My Performance Plan for ALISON RAY                                                          https://performancemanager4.succcssfactors.com/printpreview?bplte~company=ATT &pp~pm~··



          Business


          Here's where your Business Goals from your myGoal Plan appear. You can add and edit ,goals right from here. Note your progress and the results for each Business Goal at
          midyear and end of year.

          Goal:                                                             Measure(s) of Success:
          WTR Attnmnt%                                                      {5) YTD average attainment   at or above 1i 5%
                                                                            {4) YTD average attainment   between 105%-114.99%
                                                                            {3) YTD average attainment   between 95%- 104.99%
                                                                            {2) YTD average attainment   between 85% - 94.99%
                                                                            {1) YTD average attainment   below 85%

          Tasks
          Imported Midyear Results (if applicable)
          LD DOS: Attainment: 105.56%; Score: 4 From: 12/2014 To: 05/2015
          Imported End of Year Results (if applicable)
          LD DOS: WTR Attnmnt %; Attainment: 1.0363; Score: 3 From: 12/2014 To: 11/2015
          Midyear Results:
          End of Year Results:


          Goal:                                                             Measure(s) of Success:
          Project Completion % for Whitespace I Relocations I               {5) YTD average attainment   at or above i 15%
          Remodels                                                          (4) YTD average attainment   between 105% - 114.99%
                                                                            {3) YTD average attainment   between 95% ·104.99%
                                                                            {2) YTD average attainment   between 85% · 94.99%
                                                                            (1) YTD average attainment   below 85%

          Tasks
          Imported Midyear Results (if applicable)
          Imported End of Year Results (if applicable)
          Midyear Results:
          Completed 3 WS openings, 3 Relocations, 4 Remodels and 4 COR conversions
          End of Year Results:
          Distribution Results

               •   13 WS Locations (1-2 in December) opened
               •   6 RS/GS Locations opened
               •   14 Remodels completed
               •   8 Relocations completed
               •   4 COR to Dealer Transfers
               •   Terminated 2 dealers: PPC (Prepaid only) and Wireless Solutions (1 door)
               •   2 Dealer Acquisitions: Wireless Ambitions (1 door) and Slayton Wireless (6 doors)




2 of 7                                                                                                                                                                       4/24/2018 8AH AM
                                                                                                                                                                       DEF_0000017
                                      Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 21 of 37

2015 My Pe1formance Plan for AUSON RAY                                                         https://perfonnancemanager4.succcssfactors.com/printpreview?bpltc_company=ATT&pp_pm_ ..


             ----------·-·         -- ------------- ----------------·-· -·--·-----·
          Goal:                                                            Measure(s) of Success;
          Training Completion - External dealer team                       (5) 96% - 100% Completion of required Dealer training
                                                                           (4) 90%-95.9% Completion of required Dealer training
                                                                           (3) 85% to 89.9% Completion of required Dealer training
                                                                           (2) 80% to 84.9% Completion of required Dealer training
                                                                           (1) Less than 79.9% Completion of required Dealer training

          Tasks
          Imported Midyear Results (if applicable)
          LD DOS: Attainment: 87.60%; Score: 3 From: 12/2014 To: 05/2015
          Imported End of Year Results (if applicable)
          LD DOS: Training Completion - External dealer team; Attainment: 0.8697; Score: 3 From: 12/2014 To: 11 /2015
          Midyear Results:
          End of Year Results:
          Small Business Certification 21%- #1 NER, #3 Nationally

          Goal:                                                            Measure(s) of Success:
          Operational Compliance-ANR 3X per year, Business                 (5) 96%- 100% completion
          Plans 1X per year, Fraud Audits as assigned (Goal:               (4) 90%-95.9% completion
          100% completion)                                                 (3) 85%- 89.9% completion
                                                                           (2) 80% - 84.9% completion
                                                                           (1) Less than 80% completion

          Tasks
          Imported Midyear Results (if applicable)
          Imported End of Year Results (if applicable)
          LD DOS: Operational Compliance Compliance Audits 2X per year, ANR 3X per year, Business Plans 1X per year, Fraud Audits as assigned (Goal: 100% completion);
          Attainment: 5.0000; Score: 5 From: 12/2014 To: 11/2015
          Midyear Results:
          End of Year Results:


          Goal:                                                            Measure(s) of Success:
          Store Visit Compliance                                           (S) 96% - 100% store visit completion
                                                                           (4) 90%- 95.9% store visit completion
                                                                           (3) 85%- 89.9% store visit completion
                                                                           (2) 80% - 84.9% store visit completion
                                                                           (1) Less than 80% store visit completion

          Tasks
          Imported Midyear Results (if applicable)
          Imported End of Year Results (if applicable)
          LD DOS: Store Visit Compliance; Attainment: 5.0000; Score: 5 From: 12/2014 To: 11/2015
          Midyear Results:
          End of Year Results:




3 of?                                                                                                                                                                    4/24/2018 8:48AM
                                                                                                                                                                    DEF_0000018
                                     Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 22 of 37

2015 My Performance Plan for ALISON RAY                                                       https://pcrformancemanager4.succcssfaclors.com/printpreview?bplte_company=ATT&pp_pm_..



          Goal:                                                           Measure(s) of Success:
          Training Completion - Internal team training                    (5) 100% and above assigned team training completion
                                                                          (4) 98%-99.9% assigned team training completion
                                                                          (3) 95%-97.9 assigned team training completion
                                                                          (2) 90% to 94.9% assigned team training completion
                                                                          (1) Less than 90% assigned team training completion

          Tasks
          Imported Midyear Results (if applicable)
          LD DOS: Attainment: 94.16%; Score: 2 From: 12/2014 To: 05/2015
          Imported End of Year Results (if applicable)
          LD DOS: Training Completion - Internal team; Attainment: 0.9670; Score: 3 From: 12/2014 To: 11/2015
          Midyear Results:
          End of Year Results:


          Goal:                                                           Measure(s) of Success:
          18:£ and eNPS Action Plan execution                             (5) Far Exceeds goals for Employee Engagement
                                                                          (4) Exceeds goals for Employee Engagement
                                                                          (3) Fully Meets goals for Employee Engagement
                                                                          (2) Meets Some goals for Employee Engagement
                                                                          (1) Does Not Meet goals for Employee Engagement

          Tasks
          Imported Midyear Results (if applicable)
          Imported End of Year Results (if applicable)
          Midyear Results:
          End of Year Results:
          LD DOS: I&E and eNPS Action Plan execution; Attainment: 3.0000; Score: 3 From: 12/2014 To: 11/2015

          Employee Engagement
           Improved eNPS scores (September)

                  Direct Reports Q1 and Q2 increased to 100%
               • Organization: Q1 improved to 52 (from 41 ); Q2 improved to 81 (from 79)

          Coordinated 2015 Employee Appreciation Day for Liberty State
          RMDP Mentor
          Employee Mentor
          Participated in BOMF and Boy Scouts of America events; #1 fundraiser for WPA Junior Achievement




4 of7                                                                                                                                                              412412018 8:48AM
                                                                                                                                                              DEF_0000019
                                     Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 23 of 37

2015 My Performance Plan for ALISON RAY                                                             h ttps ://perfonnancem anager4. successfactors. co m/pri ntprevi ew?bp! te_com pan y=ATT&pp_p m_ ...


                                        . ······---~----~---   ----~---------                                                     ---------~-----------
          Goal:                                                            Measure(s) of Success:
          Sales Ranker- Attainment                                         Success Measurement Dec 2014-June 2015

                                                                           (5)    Attainment   percentile   90% - 100%
                                                                           (4)    Attainment   percentile   70%-89.99%.
                                                                           (3)    Attainment   percentile   30%-69.99%.
                                                                           (2)    Attainment   percentile   10%-29.99%.
                                                                           (1)    Attainment   percentile   9. 99%

                                                                           DOS/ ARSM Success measurement July 2015-November 2015

                                                                           (5)    Attainment   at or above 110%
                                                                           (4)    Attainment   between 105%- 109.99%.
                                                                           (3)    Attainment   between 95%- 104.99%.
                                                                           (2)    Attainment   between 85% - 94.99%.
                                                                           ( 1)   Attainment   below 85%

          Tasks
          Imported Midyear Results (if applicable)
          LD DOS: Attainment: 61.25%; Score: 3 From: 1212014 To: 0512015
          Imported End of Year Results (if applicable)
          LD DOS: Ranker Pctile: 65.27% Wt: 58.33% Pctl Score: 3 Starting 1212014 to 6/2015; Ranker Attnmnt: 89.21% Wt: 41.67% Att Score: 2 ;Attnmnt starting 712015
          Midyear Results:
          End of Year Results:
          Performance Results YTD November

               • Postpaid Gross Adds +42% YOY
               • Postpaid Voice +14% YOY
               • Tablets +126% YOY
              • Upgrades +14% YOY
              • CRU SMB +78% YOY
              • IRU +86% YOY
          Key Rank Stats:

               • LS AR #2 market overall in NER
              •   #1   NER Opps/Location (165); #5 Nationally
              •   #1   NER PPGA!Location (59)
              •   #1   NER Tablets/Location (24.3)
              •   #2   NER DL submitted/Location I #2 Cancel Rate (36%)
              •   #2   NER DTV submitted/Location I #2 Cancel Rate (28.4%)
              •   #5   Nationally WTR 78%
              •   #2   NER Plenti Attach Rate 11 %; #3 Nationally
              • Record BTS 2015 Results
                        o #1 NER across the board: Oppslloc (166.5), GA/loc (66.7), PPGA!loc (40.7), IRU/loc (31), Tabslloc (23.4)
                        a Mid Atlantic Protel University of Pittsburgh #1 Retail Location in NER and #1 Country in August (815 opps; 768 Gross Adds)


                                                                                                                --~-~-----------




5 of 7                                                                                                                                                                             4124120 I ~ ~ :4H AM
                                                                                                                                                                             DEF_0000020
                                        Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 24 of 37

2015 My Performance Plan for ALTSON RAY                                                              https://pcrfonnancemanager4.successfactors.com/printpreview?bplte_company=ATT&pp_pm_..


           Development Goals


           Establish 1·3 development goals to build skills with your current role. You can add existing goals from your !DP using the "Add Existing Development Goal" button, or create
           a new one directly here which will also be accessible from your lOP.

         '"7.·.
           Midyear Summary

           Your supervisor will summarize your performance through midyear here.
            Section Comments;
           Comments by TIFFANY BAEHMAN:
           Alison is having a great year! She is currently ranked #1 in the region on the sales dashboard and her Whites pace initiatives are on track to exceed targets by end of year.
           In the back half of the year, Alison will be focused on driving COR performance levels in DL, DTV, CRU, IRU, Non Contract, and PRPO. Dealer WTR performance currently
           exceeds COR performance. Alison will be participating with HQon the hybrid hunter trial with Cell Concepts. Finally, Alison will be rebooting her White Space Plan to
           match VZ in Philadelphia. Although doors will not open in 2015, plans should be completed with a direct line of site to open in excess of 20 additional doors in
           Phlladelphia by June of 2016 .
           Midyear               . Rating'

           If utilized by your business unit, your supervisor will assign the midyear Business Results, Leadership, and Overall ratings here. Refer to   Ratjn.g_P.l.Q.~-~~s   and Evaluation
           Criteri!!.

           Midyear Business Results Rating: Fully Meets
           Midyear Leadership Rating; Exceeds
           Midyear Overall Rating: Fully Meets



           Your supervisor will identify up to two key leadership strengths you demonstrate and include any supporting comments in the Midyear and/or End of Year Summary
           comments.
           Strength One Displays high integrity, honesty and a deep sense of caring for the success of our company, customers and employees
           Strength Two [Select]
          Are" of Focu•

           Your supervisor will identify up to two areas of focus for you and include any supporting comments in the Midyear Summary and/ or End of Year Summary comments.
           Remember, an area of focus can also be an existing "strength" that can be developed into an extraordinary strength.
           Area of Focus One [Select]
           Area of Focus Two [Select]
          Compliance

           Both compliance checks default to Yes initially. Your Supervisor will be able to update the checkboxes if appropriate. If either check is No the Supervisor will note in the
           section comments below.
           -Employee demonstrates understanding and commitment to the Code of Business Conduct and all other applicable company policies, including those related to
           environmental compliance, Yes
           - Employee is current on all assigned compliance training, Yes
          End of Year                        > Ratin"'



6 of 7                                                                                                                                                                                      4/24/20 I 8 8'48 AM
                                                                                                                                                                                      DEF_0000021
                                     Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 25 of 37

2015 My Performance Plan for ALISON RAY                                                          https://perfonnanccmanager4.successfactors.com/printprcview?bplte_company=ATT&pp_pm_ ..


         ---------------·~;;-;c---

          End of Year Summary and Overall Rating

          Your supervisor will use this section to summarize your performance during the review period and assign the overall performance rating.

                 Include comments related to strengths and areas on which to focus . .N.9tR: Comment field ha~ a 4000 character limit.
                 Refer to Rating ~[.Qs;:_ess and Evaluation Crit£'JJ_g_.
                 For employees not meeting performance expectations, the supervisor should consult with their Employee Relations Manager or HR Country Manager (International)
                 before initiating a Performance Improvement Plan (PIP).

                                                                                                    Overall Performance Rating: Fully Meets


           Overall Comments
          Comments by TIFFANY BAEHMAN:
          Alison had a solid year. She managed her whitespace plan down to the wire and hit assigned whitespace, relo, and remodel targets. Alison exceeded WTR targets and
          lead the region in overall GA attainment. Alison continued to shine in the CRU space growing performance through all dealer principal accounts. She participated in a
          national CRU trial for Small Business and led the region in small business certification. Most importantly, Alison continues to improve her engagement scores across her
          ever growing and changing team.

          In 2016, Alison was awarded the largest whitespace growth plan in the region. Alison carries the highest gross add growth rate plan at 15% YOY. The challenge this year
          will be to get all AR doors to generate similar productivity levels as COR. Alison already exceeds COR productivity for CRU, but Home Solutions, tablets, and GoPhone will
          serve as the stretch for the AR team. Lastly, Alison has committed to being known for developing an engaged workforce and she is determined to lead the region in the
          overall customer experience. 2016 will be a great year for Alison!



          Signatures

          Manager:  TIFFANY BAEHMAN                              0212212016
                   TIFFANY BAEHMAN
          Employee: ALISON RAY                                   0212212016
                   ALISON RAY




7 of?                                                                                                                                                                         4/24/2018 8:48AM
                                                                                                                                                                         DEF_0000022
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 26 of 37




GAGE DECLARATION
   EXHIBIT 14

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 27 of 37




GAGE DECLARATION
   EXHIBIT 15

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 28 of 37




GAGE DECLARATION
   EXHIBIT 16

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 29 of 37




GAGE DECLARATION
   EXHIBIT 17

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 30 of 37




GAGE DECLARATION
   EXHIBIT 18

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 31 of 37




GAGE DECLARATION
   EXHIBIT 19

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 32 of 37




GAGE DECLARATION
   EXHIBIT 20

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 33 of 37




GAGE DECLARATION
   EXHIBIT 21

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 34 of 37




GAGE DECLARATION
   EXHIBIT 22

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 35 of 37




GAGE DECLARATION
   EXHIBIT 23

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 36 of 37




GAGE DECLARATION
   EXHIBIT 24

   FILED UNDER SEAL
Case 2:18-cv-03303-TR Document 97-6 Filed 06/29/20 Page 37 of 37




GAGE DECLARATION
   EXHIBIT 25

   FILED UNDER SEAL
